Citation Nr: 0622114	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-28 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from June 1975 
to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.   

In August 2005 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


REMAND

The service medical records reflect that in November 1975 the 
veteran incurred a moderate sprain to his right ankle.  
Within a few days, the right ankle was "much better" with a 
reduction in edema and pain only on standing for long periods 
of time.  However, later that month he suffered trauma to his 
low back.  Examination revealed complaints of pain, right 
sided muscle spasms, tenderness, and poor range of motion of 
the low back.  Disc herniation of the intervertebral disc at 
L3-L4 was considered a possible diagnosis along with a simple 
sprain of the low back muscles.  X-ray examination and 
follow-up was conducted with a final diagnosis of "back 
strain" made in November 1975.  In August 1976 he fell from 
a truck and had pain to the "lateral side L[eft] ankle."  
However, this is the only indication that the left ankle was 
involved in the injury.  All subsequent treatment records 
refer to complaints related to, and evaluation of, the right 
foot and ankle.  X-ray examination was conducted, the 
impression was a soft tissue injury with no limitation of 
motion.  The veteran was treated with pain medication, an ace 
wrap, and light duty.  In April 1977, separation examination 
of the veteran was conducted.  Clinical evaluation of the 
veteran's feet, lower extremities, and spine were all 
"normal," with no abnormalities noted by the examining 
physician.  

Private hospital records dated August 1978 reveal that the 
veteran required admission for emergency treatment following 
a motorcycle accident.  These records reveal that the veteran 
sustained injuries to both legs and knees.  Sciatic nerve 
injury to the left leg was also noted along with complaints 
of low back pain, especially on the left.  The veteran 
required hospitalization and considerable follow-up treatment 
as a result of the injuries sustained in the accident.  VA 
medical records dated in September 1978 reveal that he was 
transferred to a VA medical center for additional inpatient 
treatment.  

Private medical records dated in July 2000 reveal that the 
veteran sought emergency room treatment for severe low back 
pain and spasms.  He reported having a history of back spasms 
approximately 20 years earlier.  X-ray examination revealed 
loss of intervertebral disc space, and degenerative changes, 
at L5-S1.  In October 2000, a myelogram confirmed that the 
veteran had degenerative disc disease at L5-S1.

In October 2003, a VA examination of the veteran was 
conducted.  The veteran reported fracturing his left ankle 
after service in the 1980s and he claimed that his right 
ankle was weak from the prior strain during service.  
Physical examination revealed limitation of motion of the 
left ankle while x-ray examination revealed degenerative 
changes as the residuals of a fracture of the left ankle.  
The veteran's right ankle was found to be essentially normal.  
The diagnosis was that the veteran's in-service right ankle 
sprain was resolved without any residual disability.  The 
examining physician also stated that the veteran's left ankle 
disorder was not secondary to the in-service right ankle 
sprain.  Physical and x-ray examination of the veteran's 
spine revealed that he had degenerative disc disease at L5-
S1.  The examining physician's opinion was that this was 
unrelated to the veteran's low back strain during service.  

In August 2005, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that he had symptoms of back and ankle pain ever 
since service.  He also stated that he had previously filed a 
claim for service connection and that he had been treated for 
ankle and back pain at VA medical facilities ever since 
service and that VA has lost these records.  Review of the 
record reveals that the veteran filed an application for VA 
medical benefits in 1978.  In January 2003, the veteran filed 
his current claim for service connection.  On the claim form, 
VA From 21-526, the veteran indicated "no" to question 2a 
which asked "have you ever filed a claim with VA."  Review 
of the medical evidence obtained reveals that VA medical 
treatment records dated in 1978 and 1982 have been obtained.  
They show treatment for the residuals of the veteran's 1978 
motorcycle accident, including subsequent knee surgeries.  

During the August 2005 hearing the veteran also testified 
that he is receiving disability benefits from the Social 
Security Administration (SSA).  While the veteran indicated 
that the SSA award was based upon knee disability, it was 
reported that the SSA records might contain information 
pertinent to his claim for VA benefits.  In order to assist 
the veteran in developing his case, the RO should obtain SSA 
records.  See Woods v. Gober, 14 Vet. App. 214, 222 (2000) 
(holding that VA was obligated, in light of the evidence that 
the veteran was receiving Social Security benefits, to have 
attempted to obtain his Social Security records and remanding 
for the Board to do so); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (holding that a complete review of 
the veteran's record must include a review of his Social 
Security records). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  The RO must contact the SSA for copies 
of the administrative decision and the 
medical reports upon which the veteran's 
Social Security disability benefits are 
based.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim in light of any records 
added to the claims folder since issuance 
of the statement of the case in June 2004.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


